Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 11 February 2022 for application number 16/846,764. 
Claims 4, 7, 13, and 16 are currently amended.
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 11 February 2022 is sufficient to overcome the 112 rejection of claims 4 – 9 and 13 – 18 based upon the currently amended claims.

Response to Arguments
Applicant’s arguments, filed 11 February 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumura, US Pub. No. 2013/0191846 A1.
Kumura, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura [hereafter as Kumura], US Pub. No. 2013/0191846 A1 in view of Favergeon-Borgialli et al. [hereafter as Favergeon], US Pub. No. 2009/0204784 A1. 

As per claim 1, Kumura discloses an interprocess communication method [an interprocess communication program] [“Patent Literature 1 discloses an interprocess communication program that allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication.”] [para. 0009], comprising: 
allocating a first memory space to a first process for access [allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication] [“Patent Literature 1 discloses an interprocess communication program that allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication.”] [para. 0009]:
storing communication data of the first process in the first memory space [allocates a shared memory region as a part of virtual address of a process], wherein the communication data is used for data exchange [allows data to be referred from another process without performing a copy process for the interprocess communication] between the first process and a second process [allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication] [“Patent Literature 1 discloses an interprocess communication program that allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication.”] [para. 0009];
allocating a virtual memory space to the second process to enable the second process to access the communication data [allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication] [“Patent Literature 1 discloses an interprocess communication program that allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication.”] [para. 0009]; and
the first memory space [allocates a shared memory region as a part of virtual address of a process] [“Patent Literature 1 discloses an interprocess communication program that allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication.”] [para. 0009].
However, Kumura does not explicitly disclose mapping a physical memory page in the memory space to the virtual memory space.
Favergeon teaches mapping a physical memory page in the memory space to the virtual memory space [“The tiled virtual memory subsystem also translates the 2D virtual addresses of the 2D arrays allocated in the tiled virtual memory into physical addresses in the mapped physical memory pages.”] [para. 0017].
Kumura and Favergeon are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kumura with Favergeon in order to modify Kumura where “mapping a physical memory page in the memory space to the virtual memory space” as taught by Favergeon.  One of ordinary skill in the art would be motivated to combine Kumura with Favergeon before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the resource manager receives a request to deallocate the 2D array, Boolean operations on the quadtree are used to deallocate the two-dimensional area assigned to the 2D array, and the physical pages mapped to the virtual memory pages are released for other use.” [Favergeon, para. 0018].

As per claim 3, Kumura in view of Favergeon discloses the interprocess communication method of claim 1, Favergeon teaches further comprising demapping [unmap the physical memory pages mapped to the deallocated tiled virtual memory pages] the physical memory page from a virtual address space to release the virtual address space [deallocate the two-dimensional area assigned to the 2D array, and the physical pages mapped to the virtual memory pages are released for other use] [“When the resource manager receives a request to deallocate the 2D array, Boolean operations on the quadtree are used to deallocate the two-dimensional area assigned to the 2D array, and the physical pages mapped to the virtual memory pages are released for other use. Further, an application programming interface (API) is provided that allows allocation requests and access requests to be made as two-dimensional requests, i.e., by specifying the height and width of a 2D array.”] [para. 0018] [“As is explained in more detail below, the tiled virtual memory manager (402) then deallocates the 2D area of tiled virtual memory pages in the container for the 2D array and programs the PAT (226) to unmap the physical memory pages mapped to the deallocated tiled virtual memory pages. The tiled virtual memory manager (402) also uses functionality in the operating system (400) to release the physical memory pages. The operating system (400) releases the physical memory pages by requesting that the virtual memory manager (408) deallocate the virtual memory pages that were reserved when the 2D array was originally allocated and unlock the pages of the physical memory (412) assigned to those virtual memory pages.”] [para. 0040].


Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumura [hereafter as Kumura], US Pub. No. 2013/0191846 A1 in view of Favergeon-Borgialli et al. [hereafter as Favergeon], US Pub. No. 2009/0204784 A1, as applied to claims 1, 10, and 19 above, and further in view of Hwang et al. [hereafter as Hwang], US Pub. No. 2016/0154735 A1.

As per claim 2, Marion in view of Favergeon discloses the interprocess communication method of claim 1, Kumura discloses storing the communication data, the interprocess communication method further comprising the communication data of first memory space [“Patent Literature 1 discloses an interprocess communication program that allocates a shared memory region as a part of virtual address of a process, and establishes a thread using a head address of the allocated region as a start address of a stack used by the thread. This allows data to be referred from another process without performing a copy process for the interprocess communication and therefore achieves high-speed interprocess communication.”] [para. 0009].
However, Kumura and Favergeon do not explicitly disclose wherein before storing the data, determining that a data length is less than a size.
Hwang teaches before storing the data, determining that a data length is less than a size [“If the total size of the written message data is less than the size of the memory data allocated to the communication unit, the DSP processes the received message data and generates a notification image or message at step 1517. The DSP writes the generated notification into the data memory allocated to the DSP in the sharable cache memory at step 1519. The display unit reads the notification from the data memory at step 1521 and displays the read notification at a part of the display region at step 1523. If user's manipulation for checking the message related to the notification is detected, the DSP wakes the CPU up at step 1515.”] [para. 0117].
Kumura, Favergeon, and Hwang are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kumura and Favergeon with Hwang in order to modify Kumura and Favergeon where “before storing the data, determining that a data length is less than a size” as taught by Hwang.  One of ordinary skill in the art would be motivated to combine Kumura and Favergeon with Hwang before the effective filing date of the claimed invention to improve a system by providing for the ability where “If the total size of the written message data is less than the size of the memory data allocated to the communication unit, the DSP processes the received message data and generates a notification image or message. [Hwang, para. 0117].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 3, 10 – 12, 19, and 20 are rejected under a 103 rejection.  Examiner was not able to provide prior art to read on claims 4 and 13.  Claims 4 – 9 and 13 – 18 depend from claims 1 and 10 respectively and are subsequently rejected.  

The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Hodge, US Pub. No. 2017/0353404 A1 – teaches “The communication server 202 stores the communications and data as files on an internal storage or an external storage, as will be explained in more detail below.” [para. 0025]
Okada et al., US Pub. No. 2017/0262382 A1 – teaches “The processing device according to claim 1, further comprising: an execution unit configured to execute a second process that, when executing a process of allocating an area on the main memory in accordance with a request from a first process, stores authority range information, that indicates a range of access authority to the area to be allocated, in the main memory in association with the area to be allocated, and hands over the authority range information together with an address of the allocated area to the first process,” [claim 4]
Morioka et al., US Patent No. 6,631,447 B1 – teaches “FIG. 7 illustrates examples of memory accesses in accordance with the five types as described above. Numeral 3000 designates a virtual address space for a task 0, and 3100 designates a virtual address space for a task 1. Further, 3300 designates a physical address space for a local shared memory in the cluster 0, 3310 designates a real address space for a local shared memory in the cluster 1, and 3320 designates a physical address space in the global shared memory. Further, processors 3301, 3302 represent processors in the cluster 0, while processors 3311, 3312 represent processors in the cluster 1. Mapping information for mapping these virtual address spaces in each task to the physical address spaces is registered in an address translation lookaside map that is controlled by the page allocation function in the operating system. Assume that the task 0 is executed by the processors in the cluster 0, and the task 1 is executed by the processors in the cluster 1. A local cache coherency attribute page 3001 in the task 0 is allocated by address translation to a local shared memory 3303 in the cluster 0, wherein an access to this page is only within the local cluster and the access has a local cache coherency attribute. A local cache coherency attribute page 3002 in the task 0 is allocated by address translation to a local shared memory 3313 in the cluster 1, wherein an access to this page is an access to a remote cluster that is permitted such an access with a local cache coherency attribute. A global cache coherency attribute page 3101 in the task 1 is allocated by address translation to a local shared memory 3304 in the cluster 0, wherein an access to this page is an access to a remote cluster that is permitted such an access with a global cache coherency attribute. A global cache coherency attribute page 3102 in the task 1 is allocated by address translation to a local shared memory 3314 in the cluster 1, wherein an access to this page is permitted within the local cluster which is effected by such an access with a global cache coherency attribute. A global cache coherency attribute page 3103 in the task 1 is allocated by address translation to a global shared memory 3321 wherein an access to this page is an access to the global shared memory which is permitted to such an access with a global cache coherency attribute.” [col. 14, last paragraph]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135